Citation Nr: 1640427	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-40 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a low back condition prior to January 9, 2013 and entitlement to a rating in excess of 40 percent thereafter.  


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted service connection for a low back condition, evaluated as 10 percent disabling, effective May 26, 2009.  During the course of the appeal, in a September 2010 RO rating decision, the Veteran's low back condition was increased to 20 percent disabling, effective May 26, 2009.  In a June 2012 RO rating decision, the Veteran's low back condition was increased to 40 percent disabling, effective January 9, 2013.  

In January 2014 and November 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2014, the Board also granted entitlement to a total disability rating for individual unemployability due to service-connected disability on an extraschedular basis.

The Board notes that the Veteran was granted separate ratings for radiculopathy of each lower extremity, in RO rating decisions from June 2012 (right lower extremity and June 2014 (left lower extremity).  No appeal has been initiated by the Veteran as to the ratings provided, and as such, the Board does not have appellate jurisdiction over them.  38 U.S.C.A. § 7105 (2014).

The Board notes that following the issuance of the October 2015 Supplemental Statement of the Case (SSOC), new evidence was associated with the claims file without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration. However, the new evidence is not pertinent as it does not have bearing on the issue on appeal.  Therefore, no waiver is necessary and the Board may proceed with the adjudication of the claim on the merits.  38 C.F.R. § 20.1304  (2015).


FINDINGS OF FACT

1.  For the period prior to January 9, 2013, the Veteran's low back condition has been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, abnormal kyphosis, ankylosis or periods of doctor prescribed bed rest.  

2.  For the period beyond January 9, 2013, the Veteran's low back condition has been manifested by forward flexion of less than 30 degrees, but without ankylosis or periods of doctor prescribed bed rest.  


CONCLUSIONS OF LAW

1.  For the period prior to January 9, 2013, the criteria for a rating in excess of 20 percent for a low back condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2015).

2.  For the period beyond January 9, 2013, the criteria for a rating in excess of 40 percent for a low back condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran is challenging the initial evaluation assigned following the grant of service connection for a low back condition.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, statutory notice had served its purpose and no additional notice was required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

Increased ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5237, which respectively governs disabilities due to lumbosacral or cervical spine strain.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.  

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the IVDS Formula, a rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 states that for purposes of rating, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

 Note (2) to Diagnostic Code 5342 states that if IVDS symptoms are present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation for that segment.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

Factual background

The Veteran was afforded a VA spine examination in August 2009.  The Veteran complained of daily low back pain which was constant, mild and stabbing.  Numb and aching pain radiated to his bilateral lower extremities.  The Veteran endorsed numbness, fatigue, decreased motion and stiffness.  The Veteran denied urinary incontinence, frequency or retention requiring catheterization, fecal incontinence, obstipation, erectile dysfunction, paresthesias, leg or foot weakness, falls or unsteadiness, weakness and spasms.  There were no flare-ups of spinal conditions or incapacitating episodes of spine disease.  There were no devices or aids.  The Veteran was able to walk 1/4 mile.    

Upon physical examination, the spine posture and head position were normal with symmetry in appearance.  Gait was normal.  There was no ankylosis, gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  There was pain with motion but no spasm, atrophy, guarding, or weakness.  The detailed motor examination resulted in 5/5 for hip flexion/extension, knee flexion/extension, and ankle dorsiflexion/plantar flexion.  The lower extremity detailed sensory examination resulted in 2/2 for light touch with no details of abnormal sensation indicated.  The detailed reflex examination resulted in 2+ for bilateral knee jerk.  Range of motion testing, in degrees, resulted in flexion to 60; extension to 10; left and right lateral flexion to 10; and left and right lateral rotation to 15.  There was objective evidence of pain on active range of motion and following repetitive motion.  However, after three repetitions, there was no additional limitation in range of motion.  Lasegue's sign was positive bilaterally.  Imaging study results found mild to moderate multilevel degenerative changes and degenerative disc disease.  The diagnosis was lumbar spine degenerative disc disease.  The effect on usual occupation was indicated as significant with weakness, fatigue or pain.  There were no effects on daily activities of grooming, dressing, feeding; mild effects on toileting, bathing, traveling and shopping; and moderate effects on chores, exercise, sports and recreation.  
	
Social Security Administration (SSA) records indicated the Veteran was granted disability benefits for a primary diagnosis of disorders of the back (discogenic and degenerative) effective October 1, 2006.  A December 2, 2009 evaluation of the musculoskeletal and extremities noted lumbar spine range of motion testing, in degrees, which resulted in forward flexion to 90; left and right lateral flexion at 25; and left and right lateral rotations to 25.  There was no evidence of muscle wasting.  The dorsolumbar spine revealed no gross muscle asymmetry with 1 to 2/4+ palpable tenderness of the right greater than the left.  There was L1- L5 paravertebral structure musculature with no muscle spasm present.  Flexion was 90 degrees while sitting.  Peripheral pulses were 2/2+.  The Veteran refused to attempt any squat and stand maneuver stating that he had back pain which was made worse by any squat and stand maneuver.  Straight leg raises were accomplished.  Upper and lower limb strength were equal bilaterally and 5/5.  Deep tendon reflexes were bilaterally equal and diminished at 1/2+.  The abdomen was soft, nontender and slightly obese with no palpable masses, guarding or rebound and normoactive bowel sounds.      
 
In the Veteran's notice of disagreement received May 10, 2010, the Veteran asserted his condition was worse. 

In a VA Form 21-8940 received October 5, 2010, the Veteran asserted his low back condition would not let him maneuver; he could not bend and he could barely walk.  It hurt to get out of bed.
	
The Veteran was afforded a VA examination in November 2010.  The Veteran reported of daily, constant, moderate, low back pain with pain that radiated into the back of his legs and decreased motion.  The Veteran denied urinary incontinence,  frequency, or retention requiring catheterization, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls or unsteadiness, weakness, spasms, fatigue and stiffness.  There were no flare-ups of spinal conditions or incapacitating episodes of spine disease.  There were no devices or aids.  There were no incapacitating episodes of spine disease.  The Veteran was able to walk 1/4 mile.   

Upon physical examination, the spine posture and head position were normal with symmetry in appearance.  Gait was normal.  There was no ankylosis, gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  There was no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  Range of motion testing, in degrees, resulted in forward flexion to 75; extension to 20; left and right lateral flexion to 30; and left and right lateral rotation to 30.  There was objective evidence of pain on active range of motion and repetitive motion.  The most important factor was pain.  Range of motion testing, in degrees, after repetitive motion, resulted in forward flexion to 70; extension to 15; left and right lateral flexion to 25; left lateral rotation to 25 and; right lateral rotation to 20.  The Board notes that the heading of the range of motion testing states "CERVICAL SPINE RANGE OF MOTION;" however, when viewed in context of the entire examination, the findings indicate they are actually lumbar spine range of motion results.  The detailed sensory examination indicated the sciatic nerve was affected bilaterally with decreased pain or pinprick and light touch in the right lower extremity, normal findings for decreased pain or pinprick and light touch in the left lower extremity; and normal findings bilaterally for vibration and position sense with no dysesthesias.  The detailed reflex examination resulted in 2+ bilaterally for biceps, triceps, brachioradialis, finger jerk, abdominal, knee, ankle jerk and plantar flexion.  Lasegue's sign was negative.  X-rays from 8/09 were noted to show degenerative disc disease at multiple levels.  A Doppler study on July 2, 2010 showed bilaterally moderately severe vascular obstruction at the level of superficial femoral arteries.  The diagnosis was low back degenerative joint disease with bilateral lower extremity radiculopathy.  The effect on usual occupation was decreased mobility and pain and that he worked a 10 hour week.  There were effects on usual daily activities.  

On the Veteran's VA Form 9 received October 21, 2010, the Veteran asserted his back condition was worse.  

The Veteran was afforded a VA spine examination in December 2011.  The Veteran was diagnosed with a chronic lumbar strain and degenerative disc disease.  The Veteran started having muscle spasms in 1980 and he had multiple steroid injections which have helped.  Physical therapy provided no relief and he currently took medication to help manage his pain.  He wore a lumbar brace when upright.  The Veteran complained of low back pain which he felt had progressively worsened.  

Range of motion testing, in degrees, resulted in forward flexion to 40, with evidence of objective pain at 40, with objective evidence of painful motion at 40; extension to 0, with objective evidence of painful motion at 0; left and right lateral flexion to 15, with objective evidence of painful motion at 15; and left and right lateral rotation to 15, with objective evidence of painful motion at 15.  Upon repetitive use, there was no additional limitation of range of motion.  The examiner remarked that after range of motion testing, the Veteran was able to sit in a chair comfortably with his spine flexed at 90 degrees and he had no difficulty tying his shoes after the examination was completed.  Functional loss was described as less movement than normal and pain on movement.  There was localized tenderness or pain on palpation for the joints and/or soft tissue of the thoracolumbar spine, described as tenderness to palpation in the lumbar region.  There was no guarding or muscle spasm.  Muscle strength was 5/5 for bilaterally hip flexion, knee extension, ankle dorsiflexion/plantar flexion and great toe extension.  The reflex examination was 2+ bilaterally in the knee and ankle.  The sensory examination was normal bilaterally for the upper anterior thigh, thigh/knee; normal for the left foot/toes and left lower leg/ankle; and decreased for the right lower leg/ankle and right foot/toes.  The straight leg test was negative bilaterally.  

The Veteran had mild right lower extremity radiculopathy affecting the sciatic nerve on the right and the left lower extremity was not affected.  There were no other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  There was no IVDS.  The Veteran used a cane occasionally.  There were positive waddle signs with extreme pain on light lumbar palpation.  Arthritis was documented with imaging studies.  There was no vertebral fracture.  December 2011 X-ray findings were noted, with a note that there was multilevel degenerative disc and facet disease which was not significantly changed since the previous imaging study.  The condition impacted the Veteran's ability to work as he claimed he was unable to stand or long periods of time due to back pain.  It was the examiners medical opinion that the Veteran would be able to work part time if he was allowed frequent breaks to walk around and stretch his back; he was only limited by pain.  

A private medical opinion letter dated December 7, 2011 noted that the Veteran's degenerative disc disease had worsened over the course of time.  The Veteran had chronic pain and numbness that was persistent and resulted in him being unable to sit or stand for prolonged periods.  The Veteran depended on chronic medication and injections to the control the pain.  The condition also caused the Veteran sleep trouble.  

The Veteran was afforded a VA spine examination in January 2013, with a March 2014 addendum which indicated treatment records were reviewed.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The Veteran reported flare-ups that impacted the function of the thoracolumbar spine, stating that he could not do anything anymore and that he could not work.  Range of motion testing, in degrees, resulted in forward flexion to 30, with evidence of objective pain at 200; extension to 10, with evidence of objective pain at 10; left and right lateral flexion to 10, with evidence of objective pain at 10; and left and right lateral rotation to 15, with evidence of objective pain at 15.  Upon repetitive use, range of motion testing, in degrees, resulted in forward flexion to 30; extension to 10; left and right lateral flexion to 10; and left and right lateral rotation to 15.  There was no additional limitation in range of motion following repetitive use testing.  The Veteran's functional loss was reported as less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissues, described as bilateral paraspinous muscle discomfort.  The Veteran had guarding or muscle spasm of the thoracolumbar spine resulting in an abnormal gait.  There was no muscle atrophy.  Muscle strength was 5/5 bilaterally for ankle dorsiflexion/plantar flexion and great toe extension and 4/5 bilaterally for hip flexion and knee extension.  The reflex examination was 2+ bilaterally in the knee and 1+ in the ankle.  The sensory examination was normal bilaterally for the upper anterior thigh, thigh/knee, left foot/toes and lower leg/ankle.  The straight leg test was negative bilaterally.  

The Veteran did not have radicular pain or any other signs/symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine such as bowel or bladder problems/pathologic reflexes.  The Veteran had IVDS but did not have any incapacitating episodes over the past 12 months due to IVDS.  There were no scars related to the condition.  Imaging studies documented arthritis and a December 2011 X-ray was noted with no significant changes compared to findings from August 2009.  The condition impacted the Veteran's ability to work; he was unable to perform active work because his lumbar range of motion is limited which makes bending, standing and lifting difficult.  His lumbar spine condition would have no impact on his ability to perform sedentary work.  

The Veteran again asserted a worsening of his low back condition in a March 2014 report of contact and a November 2014 Board remand requested an updated examination to address the current severity of the Veteran's low back condition. 

The Veteran was afforded a VA spine examination in September 2015.  The Veteran was diagnosed with IVDS.  It was noted that the Veteran was service connected for degenerative disc disease and he complained of bilateral lower extremity radiculopathy.  The Veteran reported flare-ups of back pain with bending, stooping, walking or prolonged standing and functional impairment of increased pain with standing, bending, stooping or lifting.  Range of motion testing, in degrees, resulted in forward flexion to 35; extension to 10; left lateral flexion to 10; right lateral flexion to 15; left lateral rotation to 20 and right lateral rotation to 25.  Pain was noted on examination and caused functional loss for forward flexion, extension, and right and left lateral flexion.  The range of motion itself contributed to functional loss as the Veteran was unable to perform duties requiring the use of his hand to manipulate items or controls below waist level.  There was no evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Upon repetitive use testing, there was no additional loss of function or range of motion.  The examiner could not state wether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time due to insufficient medical evidence.  There was no guarding, muscle spasm or muscle atrophy.  Muscle strength testing was 5/5 bilaterally for hip flexion, knee extension, ankle dorsiflexion/plantar flexion and great toe extension.  The reflex examination was 2+ bilaterally in the knee and ankle.  The sensory examination was normal bilaterally in the upper anterior thigh and thigh/knee and decreased bilaterally in the left foot/toes and lower leg/ankle.  The straight leg test was negative bilaterally.  The Veteran had moderate radiculopathy bilaterally which affected the sciatic nerve.  The Veteran had IVDS but did not have any episodes of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician in the prior 12 months.  The Veteran used a cane regularly for walking.  Imaging studies documented arthritis and January 2013 and October 2011 MRIs were summarized.  The condition impacted the Veteran's ability to work as the Veteran was unable to perform duties requiring standing, walking, bending, stooping, lifting, climbing or descending stairs or ladders.  The Veteran needed to adjust sitting position once per hour.    

The Veteran complained of chronic constipation, difficulty with bowel movements, some difficulty with initiation of urination and nocturia 4 times per night.  The Veteran did not complain of bowel or bladder incontinence.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The VA examiner was asked to address whether the Veteran had bowel or bladder problems related to the back problems.  The Veteran had bilateral lower extremity radiculopathy, consistent with MRI findings.  The Veteran reported some obstructive symptoms regarding initiation of urine flow and nocturia but did not explain incontinence symptoms.  The Veteran's urine obstructive symptoms were caused by his prostate and not related to his back condition.  If the Veteran had a bladder condition related to his degenerative disc disease causing nerve root involvement to the bladder, it would cause incontinence which was not described by the Veteran.  The Veteran's bowel problem is one of constipation, likely caused by the use of opiates for pain.  The constipation problem is not caused directly by the Veteran's low back condition or by nerve problems caused by the back and disc condition.  The constipation problems were secondary to chronic opiate use and bear a peripheral relationship to the back since the Veteran was taking opiates due to chronic back pain.  However, bowel conditions caused by nerve impingement by disc disease are those of fecal incontinence, a condition not described by the Veteran.  

The Veteran was provided a peripheral nerve condition examination in September 2015 which diagnosed bilateral lower extremity radiculopathy, a service connected condition.  The examiner indicated that the Veteran had some bilateral upper extremity radicular symptoms (radial nerve); however, he clearly stated the condition was related to the Veteran's cervical spine.  

Private treatment records within the appeal period from 2008 through 2016 reflect treatment for his low back condition with medication, physical therapy and injections.  Bladder and incontinence issues were consistently denied.  The Veteran submitted copies of private lumbar spine MRIs of the lumbar spine from November 2009, October 2011, January 2013, July 2014 and May 2016 showing findings of degenerative disc and joint disease with spondylosis, spinal stenosis.   There were no chronic complaints of constipation or treatment.  For example, gastrointestinal symptoms were often noted to be negative, such as in April 4, 2011, April 12, 2011, June 9, 2011, August 9, 2011 and September 7, 2011 treatment records.  

VA treatment records reflect treatment for his low back condition but do not contain relevant range of motion findings.  The record does not contain treatment or complaints of any ongoing constipation.  For instance, in a June 9, 2010 record the Veteran was noted to have a soft, non-tender and non-distended abdomen.  In an August 11, 2010 record, the Veteran denied any abdominal pain, distention, bloating, vomiting or diarrhea and the abdomen was again noted to be soft, non-tender and nondistended.  There were normal active bowel sounds x 4 and was nontender to palpation.   

Analysis

The Veteran contends that his low back condition is entitled to a rating in excess of 20 percent prior to January 9, 2013 and entitlement to a rating in excess of 40 percent thereafter.  

For the period prior to January 9, 2013, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  The Veteran's forward flexion was to 40 degrees, at worst, with pain.  Thus, the criteria more closely approximates a, 20 percent rating, but no more.   

Notably, the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour required for a higher, 40 percent rating.

For the period beyond January 9, 2013, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent.  The Veteran's forward flexion was to 20 degrees, at worst, with pain.  Thus, the criteria more closely approximates a, 40 percent rating, but no more.   

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 20 percent prior to January 9, 2013 and 40 percent thereafter is appropriate for the Veteran's low back condition.  

During the entire period on appeal, the Veteran has repeatedly been found to have useful motion of the thoracolumbar spine.  There is no evidence showing that the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine to warrant a 50 percent rating.  Thus, the Veteran's symptoms to do meet the rating criteria of the higher, 50 percent rating, under the general rating criteria for disabilities of the spine.

Additionally, throughout the timeframe on appeal, the Veteran has not had doctor-prescribed bed rest for treatment of his low back condition.  As such, a rating in excess of 20 percent prior to January 9, 2013 and 40 percent thereafter for IVDS symptoms is not warranted either. 

The Board has considered whether the Veteran has associated objective neurological abnormalities that should be rated separately.  

As noted in the introduction of this decision, the Veteran has already been separately compensated for bilateral lower extremity radiculopathy.  To the extent that the Veteran has recently been diagnosed with upper extremity radicular symptoms, the September 2015 VA examiner specifically indicated that this was related to the non-service connected cervical spine condition, rather than lumbar spine.  As such, radiculopathy of the lower extremities is not for consideration and a separate rating for upper extremity radiculopathy is not warranted.  

Regarding urinary impairment complaints (trouble with initiation of urination and nocturia 4 times per night) reported by the Veteran during his September 2015 VA examination, the examiner opined that the urinary symptoms were unrelated to the Veteran's low back condition and provided a well-reasoned rationale.  As such, a separate rating for any bladder impairment is not warranted.

Regarding bowel impairment complaints (constipation) reported by the Veteran during his September 2015 VA examination, the examiner clarified the condition was not caused directly by low back or nerve problems.  Nevertheless, the examiner deemed constipation a problem associated with the back disability as secondary to medications taken to treat back pain.  Here, the Board considers constipation bowel impairment.  

Under Diagnostic Code 7319, a 0 percent evaluation is assigned for symptoms that are mild; disturbances of bowel function with occasional episodes of abdominal distress.  A rating of 10 percent is assigned for symptoms that are moderate; frequent episodes of bowel disturbance with abdominal distress.  A rating of 30 percent is assigned for symptoms that are severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

While the Board notes the Veteran's complaints of fecal constipation, the Board does not find any indication in the evidence of record that the Veteran's symptoms are anything beyond mild in severity.  Despite the Veteran's complaints of chronic constipation, there is no indication the Veteran receives any treatment for this condition nor has he been prescribed any medication for control of these symptoms during the appeal period.  Both VA and private treatment records often contain findings of a soft, non-tender abdomen with no findings or trouble with constipation or bowel disturbances.  As such, the Board finds that a separate compensable evaluation is not warranted for bowel impairment for any period of time on appeal, as the Veteran's constipation is not more than mild in severity.  As such a separate rating under DC 7319 is not warranted. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports constant pain in the back that is worse with certain activities and a limited range of motion.  In terms of his functional abilities, the reported problems affect the Veteran's range of motion of the back.  These are precisely the symptoms evaluated under DC 5237 as discussed above.  Thus, the Veteran's current schedular ratings under DC 5237 are adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the period prior to January 9, 2013, entitlement to a rating in excess of 20 percent for the Veteran's low back condition is denied.

For the period beyond January 9, 2013, entitlement to a rating in excess of 40 percent for the Veteran's low back condition is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


